SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 7, 2007 Community Trust Bancorp, Inc. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of (IRS Employer Identification Number) Incorporation or organization) 346 North Mayo Trail Pikeville, Kentucky 41501 (Address of principal executive offices) (Zip code) (606) 432-1414 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⁯Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁯Soliciting material pursuant to Rule 425 under the Securities Act (17 CFR 240.14a-12) ⁯Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) ⁯Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 7.01 – Regulation FD Disclosure Community Trust Bancorp, Inc. will present at the INVESTKentucky investment conference on June 7, 2007, at Churchill Downs in Louisville, Kentucky.A presentation will be made that is accompanied by a series of slides.These slides include information relating to the Company’s current and historical financial results, as well as future performance goals.A copy of these slides is being furnished to the Securities and Exchange Commission pursuant to Item 7.01 –
